Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 128-139, 147, and 148, drawn to a method comprising: administering to a subject a composition that comprises a polypeptide construct or a functional fragment thereof or a cell that comprises the polypeptide construct or said functional fragment thereof, wherein said polypeptide construct or said functional fragment thereof comprises a γ-TCR polypeptide and a δ-TCR polypeptide, wherein said polypeptide construct or said functional fragment thereof binds a first human leukocyte antigen (HLA) molecule of serotype HLA-A*24 on an aberrant cell when said HLA molecule is in an HLA complex with at least a second HLA molecule, and wherein said aberrant cell is a cancer cell or a cell infected with a pathogen, classified in A61K 35/17.
It is noted that the claim set, dated 10/28/2019, comprises two claims numbered 137 and two claims numbered 138. Applicant is advised to renumber the claims in the response to this Office Action.
II. Claims 140-146, drawn to a cell that comprises a polypeptide construct or a functional fragment thereof, wherein said polypeptide construct or said functional fragment thereof comprises a γ-TCR polypeptide and a δ-TCR polypeptide, wherein said polypeptide construct or , classified in A61K 35/17.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the invention of Group II may be used in a materially different process than that of Group I. For example the invention of Group II may be used for in vitro laboratory purposes, such as determining the mechanisms of γδ T cell-mediated anti-tumor or anti-viral responses. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Claims 137, 138, 141, and 142 recite numerous CDR3 region amino acid sequences comprised within γ- and δ-TCR polypeptides. These numerous CDR3 region amino acid sequences are independent or distinct, because each of said numerous CDR3 region amino acid sequences has a different chemical composition and biological function. In addition these species are not obvious variants of each other based on the current record. As such Applicant is required to elect a single SEQ ID NO that corresponds to a CDR3 comprised within a γ-TCR polypeptide and a single SEQ ID NO that corresponds to a CDR3 comprised within a δ-TCR polypeptide.
Applicant must also indicate SEQ ID NO(s), if any, which correspond to γ-TCR polypeptides that comprise the elected single SEQ ID NO that corresponds to a CDR3 comprised within a γ-TCR polypeptide. For example Applicant must indicate whether said elected single SEQ ID NO that corresponds to a CDR3 comprised within a γ-TCR polypeptide is comprised within the γ-TCR polypeptide of SEQ ID NO: 4. Applicant must also specify whether said elected single SEQ ID NO that corresponds to a CDR3 comprised within a γ-TCR polypeptide is comprised within the γ9δ2 or γ5δ1.
Applicant must also indicate SEQ ID NO(s), if any, which correspond to δ-TCR polypeptides that comprise the elected single SEQ ID NO that corresponds to a CDR3 comprised within a δ-TCR polypeptide. For example Applicant must indicate whether said elected single SEQ ID NO that corresponds to a CDR3 comprised within a δ-TCR polypeptide is comprised within the δ-TCR polypeptide of SEQ ID NO: 5. Applicant must also specify whether said elected single SEQ ID NO that corresponds to a CDR3 comprised within a δ-TCR polypeptide is comprised within the γ9δ2 or γ5δ1.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. All claims, except those drawn to 1) the γδ-TCR polypeptides of γ9δ2 and γ5δ1 and 2) the γ- and δ-TCR polypeptides of SEQ ID NO(s): 4 and 5, respectively, are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species have acquired a separate status in the art due to their recognized divergent subject matter;
the species have acquired a separate status in the art in view of their different classification;
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one species would not likely be applicable to another species; and
the species are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642